I
have the honour to represent the President of Ecuador,
Mr. Lucio Gutiérrez Borbúa, and the people of Ecuador
in this world forum of nations, to affirm once again
that my country, Ecuador, is an ally of States
committed to peace and the peaceful settlement of
disputes. Ecuador is a law-abiding country, upholds the
principle of international security and solidarity and is
a staunch defender of all the mandates arising from the
Charter of the United Nations.
It is worth highlighting once again that Ecuador,
in its relations with the international community,
opposes all forms of discrimination or segregation,
colonialism or neocolonialism. On this occasion, the
Government of Ecuador must once again ask the
community of nations and the international financial
organisms to not lose sight of the heavy burden on our
countries represented by the service of the debt, which,
year after year, severely strains our economies. The
Ecuadorian Government calls on the United Nations to
move forward with greater determination in identifying
specific actions aimed at effectively reducing existing
pressures, and, furthermore, in formulating proposals
to efficiently address with this issue in the long term
and enable our countries to develop.
The Government of Ecuador must also draw
attention to one of the most momentous problems
afflicting the international community, namely the
protection of civilians in armed conflict. This terrible
problem reflects a reality entirely at odds with the most
elementary ethical and moral principles of human
conduct and that destroys the basic premises of
civilized co-existence, in which respect for life and the
dignity of all individuals must necessarily be a priority.
It is time for the international community and the
United Nations to give absolute priority to this issue
and to find the political will and determination to
tackle and eliminate every bloody and inhuman
conflict in which international humanitarian law no
longer prevails. The Security Council is duty-bound, in
accordance with the Charter of the United Nations, to
reinforce the protection of civilians in armed conflicts,
in order to avoid undermining the entire international
juridical structure.
True to its international commitments and its
humanitarian vocation, Ecuador has been welcoming
thousands of refugees and immigrants from Colombia
and other countries who have fled their countries
because their lives, freedom and economic security
have been threatened. We must remind the
international community that, in order to solve this
critical situation, we need the commitment of every
country and international organism. For this reason, it
is essential that in conformity with principles of shared
responsibility and shared burdens, countries, such as
Ecuador, which take in refugees and immigrants,
should receive greater technical and economic support.
This support is necessary to alleviate the social burden
resulting from large numbers of persons entering local
border communities, which experience higher levels of
poverty and lack basic services.
With regard to the analysis of the northern border
of Ecuador made by the United Nations inter-agency
mission, we appreciate the support offered by the
United Nations Secretary-General to implement the
development proposals suggested in the report.
Ecuador would also like to have the support of the
international community and the international financial
institutions in this undertaking.
51

The Government of Ecuador urges the
international community to make good its commitment
to the implementation of programmes established by
Ecuador and Peru within the framework of the
bi-national development plan for their common border,
following the signing of the peace agreements in
Brasilia in 1998. These projects aim at meeting the
basic needs of the populations of the region, through
social programmes and infrastructure projects.
However, both Ecuador and Peru require the financial
support of the countries that pledged their assistance
for the post-conflict era.
To our countries’ development problems we must
add the persistent trade barriers which developed
countries impose on our exportable products, as well as
the subsidies worth millions that they grant to their
own products, especially agricultural ones, which
seriously limit normal competition among countries,
increase unemployment and threaten the future of the
education, health and well-being of our peoples.
Deteriorating conditions in developing countries
have resulted in increased flows of migrants towards
industrialized centres in search of employment, which
is no longer available in their own countries. In some
countries, this exodus has met with restrictive and
unfair policies based on xenophobic concepts that,
instead of providing a solution to the existing problem
and to its root causes, make it even worse.
International migration is a problem that has
grown more severe during the last decade. Each year,
more countries are affected by migration movements,
which are commanding increasing attention at the
decision-making level. Migration reflects the human
longing to have the opportunity to pursue a better
quality of life and enjoy greater economic prospects. It
also promotes exchange and understanding between
peoples, strengthens dialogue and adds cultural and
economic enrichment.
The history of humanity is inconceivable without
constant migratory flows. It is evident, then, that the
consequences of these migration movements have
economic, political, social and demographic effects, as
much for the countries of departure as for those of
arrival. In this context, and in this current era of market
globalization, emphasis must be placed on the
liberalization of the supply of services via the free
movement of persons.
Ecuador is strongly committed to cooperating in
the search for solutions to this huge problem through a
strict control of the illegal migration of persons and the
elaboration of universal agreements that favour the
development of human beings within their respective
countries. However, to this end we require active
cooperation between migrant source and recipient
countries, as well as from international organizations.
My country has traditionally maintained a policy
of promoting, respecting and protecting the human
rights of migrants, and for this reason, from this
General Assembly, I would like to appeal to all
Governments and all sectors of society, particularly
those of the developed world that receive migrant
workers, to direct their efforts towards the protection
of the rights of this vulnerable sector of society in a
non-discriminatory manner, taking into consideration
the highly positive and productive aspects of
migration.
The territory of Ecuador is home to 12
nationalities and more than 17 ethnic groups. This
diversity has been recognized in the Constitution of the
Republic, which defines Ecuador as a social democracy
that promotes the equitable distribution of welfare. The
fundamental charter of the Ecuadorian State lays down
a legal framework that promotes the participation of
ethnic minorities in political structures and processes
and guarantees the exercise of the constitutional rights
of these groups in the public and private spheres.
The Government of my country cannot fail to
mention that inequality has been, and continues to be,
the greatest impediment to economic development and
poverty alleviation in many developing countries. The
disparity of wealth and income currently evident within
and among many countries is a matter of concern for
the international community. In order to prevent this
inequality, we need to adopt effective multilateral
measures aimed at effectively reducing poverty, which
in itself constitutes an affront to human dignity and
consequently harms the rights of individuals.
In this sense, it has become imperative that the
intent of international summits addressing issues of
development and poverty eradication become manifest
through internal plans and programs based on enhanced
international cooperation.
The Government of Ecuador supports these
activities, which are embodied in three key areas:
poverty reduction, political governance and
52

transparency, and sustainable development through
equitable access to natural resources. This commitment
has led Ecuador to be chosen as an example for the
implementation of innovative models, with the goal of
optimizing the assistance and the quality of the
country’s response.
I believe it is essential that the voice of my
country be heard on the topic of terrorism. This
phenomenon has endangered the equilibrium, peace,
harmony, and security of the planet. It has torn the
socio-political fabric of societies, damaged financial
structures and undermined the functioning of States’
security apparatus.
I wish to reiterate the most unreserved support
and backing of the Government of Ecuador for all
initiatives and actions created to fight international
terrorism in all its forms and characteristics, but always
within the framework of the decisions of the United
Nations, of international law and of absolute respect
for human rights.
We must highlight the fact that hunger, ill health,
poverty, great economic disparities, lack of respect for
human rights, corruption, attempts to resolve disputes
and conflicts by non-peaceful means and the growing
weight of external debt are the seeds of international
instability and insecurity; they undermine governance
and are factors that destabilize democratic institutions.
The international community must become fully aware
of the fact that these harsh daily realities confronting
developing countries also represent a threat to world
security. Therefore, we must directly combat terrorism
with a broad-based and concerted global strategy to
foster development, improve the living conditions of a
large part of the marginalized world population and
encourage dialogue and tolerance, both between human
beings and among States.
The international community needs to make the
protection and security of individuals a global policy
objective. The security of the State, of society and of
individuals requires a consideration of the threats to
their fundamental values, which are sovereignty,
identity and survival. Only on that basis must we
establish the parameters of political, economic and
military action in a globalized world.
Ecuador, as a founding Member of the United
Nations, resolutely supports the multilateral system,
since it constitutes the best guarantee for the full
operation of the purposes and principles that led to its
creation and which are enshrined in its Charter. As a
result, Ecuador fully supports the current process of
reform of the United Nations, particularly of its main
bodies, such as the Security Council, along with the
revitalization of the General Assembly. We are
convinced that that will contribute to more effective
action in the fulfilment of its mission.
My country wishes to highlight the statement
made here by the Prime Minister of Spain — his words
of solidarity with the cause of Latin American peoples
and his commitment to support the reduction of debt
and of inequalities, as well as to promote and
strengthen relations between the European Union and
Latin America. Ecuador welcomes this expression of
good will shown by Spain’s Prime Minister, since
achieving those goals will contribute to the welfare of
the peoples.
Finally, democracy and respect for Governments
legitimately established through popular vote are the
greatest triumphs of Latin America in recent decades.
No attempt whatsoever should be made to revise this
basic principle of international policy, lest we seriously
affect the system of normal coexistence among nations.
In conclusion, allow me to urge the international
community to always bear in mind the precious ideals
of human beings that inspire this Organization, as set
forth in the Preamble to its Charter, which are the
fundamental mandates for its Members and various
bodies.